DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 4/1/2018 has been entered.  Claims 10 and 14 have been amended. Claims 12-13 have been canceled.  Claims 10-11 and 14-20 remain pending in the application.  
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.  On pages 4-5, Applicant argues the rejections as being moot in view of the claim amendments, but the references disclose the limitations as below.

Claim Objections
Claims 16-18 are objected to because of the following informalities:  They depend from a canceled claim base.   Appropriate correction is required.
For this office action, it is assumed claims 16-18 depend from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ray Tracing from an Ionogram” (Rao) in view of “The technique of calculation of electron density profile from initial distribution using vertical sounding ionograms” (Vesnin).

Regarding claim 10, Rao discloses a method of iterative ray tracing (“Ray Tracing from an Ionogram” (Title)), comprising the steps of: 
receiving a data set including data indicative of an oblique incidence (OI) ionogram (“oblique ionograms….method has been presented for ray tracing from an ionogram” (page 206, Col 1, section 5)); 
processing the data set for extracting information (IOI) for one or more traces of the ionogram, wherein the information IOI includes at least information indicative of reflections of radio signals at a set of group ranges and a set of frequency bins (“analysis of the ionogram is performed in a step-by-step manner” (page 204, col 1, section 3), “Ray Tracing: The results of monogram analysis can now be3 used to compute the ray-path parameters for a signal of frequency f” (page 204, col 1, section 3), “f1, f2, f3… fn… are the frequencies at which the experimental vertical ionogram is scaled” (page 203, Col 2, para 1) radio signals are inherent in an ionospheric radio); 
processing ray tracing, using the information IOI, for information (IVI) indicative of reflections of radio signals at a set of group ranges and a set of frequency bins with respect to vertical incidences (Vis) (“the electron density information is obtained from true-height analysis of vertical-incidence ionograms” (page 203, Col 1, Paragraph 1)) ; and 
determining, using the information IVI, an initial electron density profile (“the electron density information is obtained from true-height analysis of vertical-incidence ionograms” (page 203, Paragraph 1) as above, vertical-incidence ionogram information are IVI in the claims);
the electron density information is obtained from true-height analysis of vertical-incidence ionograms” (page 203, Paragraph 1); 
comparing data of the OI ionogram with data of the constructed OI ionogram for differences of altitudes at each frequency bin of the set of frequency bins over the set of the group ranges (“the frequencies at which the experimental vertical ionogram is scaled for the virtual heights.  Let r1, r2, r3…rn be the radii corresponding to the virtual heights at the frequencies f1, f2, f3… fn respectively” (page 203, col 1)).

Rao does not explicitly disclose: 
determining whether the differences of the altitudes meet a predetermined criteria, wherein when the differences of the altitudes are determined to not meet the predetermined criteria, the method further comprises: 
adjusting the initial electron density profile by an incremental amount as the further electron density profile ; and 
iterate the second inversion process using the further electron density profile in place of the initial electron density profile. 

However, a like reference Vesnin teaches:
determining whether the differences of the altitudes meet a predetermined criteria, wherein when the differences of the altitudes are determined to not meet the predetermined criteria (“the criterion of correlation between profile and ionogram: the closer h'(f) passes to maximal amplitude area of ionogram A(fi,hk), better correlation profile has with ionogram” (page 2, paragraph  1)), the method further comprises: 
adjusting the initial electron density profile by an incremental amount as the further electron density profile ((“Profile is modified by varying some parameters, which can be initial profile parameters (critical frequency f0, peak height hm) or parameters of disturbance of the initial profile” (pg 1, paragraph 3) “1. Defining a initial electron density (plasma frequency) profile. 2. Varying of the parameters, which conduct changing of the initial profile” (page 2, paragraph 4)); and 
iterate the second inversion process using the further electron density profile in place of the initial electron density profile (“iteratively modifying initial electron density profile we choose one which have best correlation with ionogram” (pg 1, paragraph 3), “1. Defining a initial electron density (plasma frequency) profile, 2. Varying of the parameters, which conduct changing of the initial profile 3. Calculation of h'(f) based on modified profile” (page 2, paragraph 4)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of ray tracing of Rao to iteratively adjust the electron density profile until it meets a criterion as taught by Vesnin to accurately determine electron density profiles. 

Regarding claim 11, the combination of Rao and Vesnin generally discloses the above, and further Vesnin teaches the traces are substantially separated by one or more O-traces (“O and X echoes trace point” (I. Introduction)).
Rao to use O and X signals as taught by Vesnin because they are inherent in the ionogram to accurately determine electron density profiles. 

Regarding claim 16, the combination of Rao and Vesnin generally discloses the above, and further Vesnin teaches each of the differences are determined using two values of maximal difference at each frequency bin of the set of the frequency bins over the set of the group ranges . (“maximal amplitude in A(fi,hk) on each fi in most cases correspond to valuable signal… the closer h'(f) passes to maximal amplitude area of ionogram A(fi,hk), better correlation profile has with ionogram” (page 2, para 2)).

Regarding claim 18, the combination of Rao and Vesnin generally discloses the above, and further Vesnin teaches the differences of the altitudes are determined to meet the predetermined criteria, providing the further electron density profile to a user. (“maximal amplitude in A(fi,hk) on each fi in most cases correspond to valuable signal” (page 2, para 2), 5. Finding maximal As in a cycle, including steps 2, 3, 4 and fixation of the parameters, corresponding with the maximal As” (page 2, paragraph 4)).

Regarding claim 19, the combination of Rao and Vesnin generally discloses the above, and further Vesnin teaches the further electron density profile comprises parameters including one or more of hmE, NmE, h mF1, NmF1, hmF2, and NmF2 (“Profile is modified by varying some parameters, which can be initial profile parameters (critical frequency f0, peak height hm) or parameters of disturbance of the initial profile” (2. Description of technique) “Every profile has corresponding virtual height function h'(f)” (page 1 paragraph 5) ), “1. Defining a initial electron density (plasma frequency) profile, 2. Varying of the parameters, which conduct changing of the initial profile 3. Calculation of h'(f) based on modified profile” (page 2, paragraph 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of ray tracing of Rao and Huang, use h(f) as a parameter as taught by Vesnin to accurately describe an electron density profile.

Regarding claim 20, the combination of Rao and Huang generally describe the above, but does not explicitly disclose the initial electron density profile comprises parameters including one or more of hmE, NmE, h mF1, NmF1, hmF2, and NmF2, (“Profile is modified by varying some parameters, which can be initial profile parameters (critical frequency f0, peak height hm) or parameters of disturbance of the initial profile” (2. Description of technique) “Every profile has corresponding virtual height function h'(f)” (page 1 paragraph 5) ), “1. Defining a initial electron density (plasma frequency) profile, 2. Varying of the parameters, which conduct changing of the initial profile 3. Calculation of h'(f) based on modified profile” (page 2, paragraph 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of ray tracing of Rao to use hm as a parameter as taught by Vesnin to accurately describe an electron density profile.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Ray Tracing from an Ionogram” (Rao) and “The technique of calculation of electron density profile from initial distribution using vertical sounding ionograms” (Vesnin) in further view of “Mid-point electron density profiles from oblique ionograms” (Huang).

Regarding claim 14, the combination of Rao and Vesnin generally discloses the above, and further Rao discloses the constructed OI ionogram is determined through modelling by a ray tracing process (“3. Ray Tracing: The results of ionogram analysis can now be used to compute the ray-path parameters for a signal of frequency transmitted” (page 204, 3. Ray Tracing)).  
Rao does not explicitly disclose modelling.
A like reference Huang also teaches “Models and assumptions- FIG 1 shows a profile for ionosphere… from the oblique ionogram traces” (page 758, Col 1-Col 2), and Vesnin teaches the above “we processed nighttime ionograms… Processing of one ionogram took about 1 min. The technique shows good results and the most fitted profiles represent real electron density distribution” (page 3, paragraph 2, FIG 2-3)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of ray tracing of Rao and Vesnin to use models as taught by Huang, to accurately determine electron density profiles.

Regarding claim 15, the combination of Rao, Vesnin and Huang generally discloses the above, and further Huang teaches the ray tracing is iterative, and wherein the constructed OI ionogram is determined by a kth iteration of the ray tracing process. (“An iterative approach… that scales the oblique traces” (Page 757,  paragraph 1), “Iteratively assumed profiles” (page Vesnin also teaches “5. Finding maximal As in a cycle, including steps 2, 3, 4 and fixation of the parameters, corresponding with the maximal As” (page 2, paragraph 4)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Ray Tracing from an Ionogram” (Rao) and “The technique of calculation of electron density profile from initial distribution using vertical sounding ionograms” (Vesnin) in further view of US Publication 2007/0083114 (Yang).

Regarding claim 17, the combination of Rao and Vesnin generally discloses the above, but does not explicitly disclose the predetermined criteria comprises one or more of a threshold for mean squared of the differences and a threshold for a median of the differences. 
	However, a like reference Yang teaches (“determining the threshold criteria comprises calculating a mean square difference between a result for a previous iteration and a current iteration” (Claim 19))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of ray tracing of Rao and  and Vesnin to use a threshold for mean square difference as taught by Yang to use a statistical method to accurately describe an electron density profile.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857